STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 10, and 14 were modified, claims 3 and 13 were canceled, and new claims 20-22 were added in an amendment filed on August 30, 2021.
Claims 1-2, 4-12, and 14-22 are pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s arguments in the Remarks submitted in the August 30, 2021, amendment with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims under 35 U.S.C. § 103 is withdrawn. 
Applicant presents the argument that the combination of Aggarwal, Honmura, and Freydel does not teach the amended independent claims.  Specifically, Applicant argues that “Freydel fails to disclose that any core receives two different sensor signals from two different sensors. Instead, as is shown in FIG. 2a, each sensor signal (e.g., 5-1a-c or 5-2a-c) is provided to only one input circuit (10a-c or 60a-c), which is then provided to only one processor module (30a-c or 80a-c).”   Upon consideration of Applicant’s arguments and the amended independent claims, the Examiner agrees.  
wherein at least one first signal is sent from the first sensor to the first core of the first processor and to the first core of the second processor, and wherein at least one second signal is sent from the second sensor to the second core of the first processor and to the first core of the second processor; wherein the first core of the first processor is configured to execute a first procedure using the at least one first signal from the first sensor, the second core of the first processor is configured to execute the first procedure using the at least one second signal from the second sensor, and the first core of the second processor is configured to execute the first procedure using at least one of the first signal from the first sensor or the second signal from the second sensor” as described in the amended independent claims when the claims are considered as a whole.  Independent claim 10, as amended, contains similar limitations as the amended claim 1.  
Accordingly, claims 1-2, 4-12, and 14-22 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113